Citation Nr: 9901874	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a headache 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to October 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran, his spouse, and his representative 
appeared a September 1998 video conference hearing before a 
Member of the Board.  At the September 1998 video hearing, 
the veteran and his representative raised the issues of 
service connection for lipoma and service connection for 
Crohns disease.  The undersigned Board Member directed the 
veteran and his representative to file formal claims as to 
these issues.  A review of the record does not show that any 
additional formal claims have been filed.  All steps required 
for jurisdiction have not been satisfied. 


REMAND

In reviewing the veterans claims file, the Board notes that 
the veteran, in his October 1997 substantive appeal, reported 
that he is drawing Social Security Administration (SSA) 
disability benefits.  Where evidence in support of the 
veterans claims may be in his governmental records, the 
Department of Veterans Affairs (VA) has the duty to obtain 
such records in order to fully develop the facts relevant to 
the claims.  The VAs statutory duty to assist the veteran 
includes an obligation to obtain the records from the SSA 
which may involve a grant of disability benefits awarded to 
the veteran.  

There is no indication that the examiner had access to the 
claims file.  The examiner diagnosed a psychotic disorder.  
The RO did not adjudicate this issue.  The examiner noted 
that the veteran was being treated for migraines.  The RO did 
not adjudicate this issue.  The Board finds that the 
diagnoses in the report of the March 1996 VA examination for 
compensation purposes are informal claims for service 
connection for migraines and a psychotic disorder.  38 C.F.R. 
§ 3.157 (1998). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
ascertain the severity of the veterans 
headache disorder.  The entire claims 
folder and a copy of this Remand should 
be made available to the examiner, and 
all indicated special studies should be 
accomplished.
 
3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

4.  Upon satisfactory completion of the 
above actions, the RO should review the 
additional evidence in the file. 

5.  The RO should formally adjudicate the 
veterans entitlements to service 
connection for migraines and a psychotic 
disorder.  The veteran is to be notified 
of the decision by separate decision 
letter that includes notification of 
appellate rights.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
